Appellant insist in his motion that the corpus delicti is not established by the facts in the record. On his trial he admitted that he bought the stills found near his home and placed them where they were located. At his examining trial, after due warning in conformity with law, he signed a written statement in which he expressly said he was guilty of the charge and used the following language: "I am guilty of making whisky." In addition to finding the stills, the officers testified that same showed signs of use, — were smutty and had been on the fire; ashes and evidence of the existence of a fire at said place also were found; dog irons upon which the stills could have been supported were near by. Many barrels of mash and a bottle of whisky were also found. These facts amply establish the corpus delicti, —
and the fact that on the trial appellant took the witness stand and testified that he bought the bottle of whisky mentioned from some unknown party in nowise affects the question. In homicide the corpus delicti consists in the establishment of a death by criminal agency, which being shown, the connection of the particular person therewith could be fixed by his own confession. In the case before us whisky was found, it being the manufactured product; ingredients and paraphernalia for such manufacture were also found, and the paraphernalia bore evidence of use manifestly for the purpose for which it was intended. The confession of the appellant amply connected him, as did also other facts in the case.
The motion for rehearing will be overruled.
Overruled. *Page 643